Citation Nr: 1018570	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  04-02 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 30 percent for right ulnar neuropathy prior to February 
26, 2009. 

2.  Entitlement to a disability evaluation greater than 40 
percent for right ulnar neuropathy from February 26, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L. M.




ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted the Veteran's claim for 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 (West 
2002) for right ulnar neuropathy and assigned a 10 percent 
rating, effective March 28, 2002.  In a November 2003 rating 
decision, the RO increased the Veteran's disability 
evaluation to 30 percent, also effective March 28, 2002.  In 
March 2009, the RO increased the evaluation to 40 percent, 
effective February 26, 2009.  The United States Court of 
Appeals for Veterans Claims (Court) held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the claim for an increased 
disability evaluation for right ulnar neuropathy remains in 
appellate status.  

In May 2005, the Veteran testified at a Travel Board hearing 
in support of his claim before the undersigned Veterans Law 
Judge.  At the hearing, he submitted additional evidence and 
waived his right to have it initially considered by the RO.  
38 C.F.R. §§ 20.800, 20.1304(c) (2009).

In July 2006 and July 2008, the Board remanded this case 
to the RO via the Appeals Management Center (AMC) for further 
development and consideration.  Unfortunately, as discussed 
below, this appeal is again REMANDED to the RO via the AMC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran is entitled to substantial compliance with the 
Board's remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In July 2008, the Board remanded this case so the AMC could 
afford the Veteran extraschedular consideration under 
38 C.F.R. § 3.321, in response to his May 2005 testimony and 
assertions made by his representative concerning the impact 
the neuropathy has on his ability to work as a jeweler.  

In the course of complying with the Board's remand 
directives, the AMC scheduled the Veteran for a VA 
examination, which he underwent in February 2009.  In a March 
2009 deferred rating decision, it was noted that the examiner 
found the Veteran's disability caused moderate to severe 
difficulties for him when performing his activities of daily 
living.  The AMC asked that the claims folder be returned to 
the VA examiner because an opinion regarding employability 
was required.  The folder was not returned to the examiner so 
he could opine as to the impact of the right ulnar neuropathy 
on the Veteran's ability to obtain and maintain gainful 
employment.  As this action was not accomplished, this case 
must be remanded to ensure compliance with the July 2008 
remand directive.  In order for the AMC to fully afford the 
Veteran consideration of an extraschedular evaluation, an 
opinion regarding employability is required, as there is 
evidence of record that the disability interferes with his 
ability to work.  

Accordingly, the case is REMANDED for the following action:

1.  Return the folder to the examiner who 
provided the February 2009 VA 
examination.  If he is unavailable, 
schedule the Veteran for another VA 
examination.  

Either the examiner who performed the 
February 2009 examination or a new 
examiner must provide an opinion 
regarding the impact of the right ulnar 
neuropathy on the Veteran's ability to 
obtain and maintain gainful employment.  

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should expressly indicate this and 
provide a supporting rationale as to why 
an opinion cannot be made without 
resorting to speculation.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


